Citation Nr: 1009286	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  03-11 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased initial rating (or staged rating) 
for the period of October 21, 1997 to October 17, 2000 for 
the Veteran's service-connected post-traumatic stress 
disorder (PTSD), rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1965 to January 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas Regional Office (RO). 

A review of the history of this claim is instructive.  The 
Veteran first filed for service connection for PTSD in 
October 1997.  After the Veteran underwent a VA PTSD 
examination in February 1998, the RO denied his claim in a 
July 1998 rating decision, as it could not verify the 
Veteran's claimed stressor.  The Veteran appealed this 
decision, and his claim was granted in an October 2001 rating 
decision.  That decision assigned a 30 percent rating and 
established an effective date of October 21, 1997, the date 
of the Veteran's original claim.

The Veteran soon thereafter retained the counsel listed 
above, and filed a Notice of Disagreement in January 2002.  
Following an April 2002 PTSD VA examination, a July 2002 
Statement of the Case assigned a 100 percent rating as of 
October 17, 2000, the date that the Veteran could no longer 
maintain employment.  The Veteran's representative attempted 
to file a substantive appeal to this decision in February 
2003 (mischaracterizing the Veteran's claim as one for an 
earlier effective date for a 100 percent rating instead of an 
increased initial rating), but as it came more than 60 days 
after the RO's issuance of the Statement of the Case, it was 
untimely.  The RO, however, treated this filing as a Notice 
of Disagreement with its July 2002 action, and it issued a 
Statement of the Case in March 2003, denying an earlier 
entitlement to a 100 percent rating.  

The representative filed a timely substantive appeal, and the 
Board remanded the case in April 2004 to allow for compliance 
with the VCAA.  The Board then denied the Veteran's claim in 
June 2005, leading to a February 2006 Joint Motion for 
Remand.  The Board complied with the instructions of the 
Joint Motion in a September 2006 decision.  The Veteran 
thereafter sought further appellate review.

This case has now returned to the Board following a November 
2008 remand from the Court of Appeals for Veterans Claims 
(Court).  In its remand, the Court specifically instructed 
the Board to "provide an adequate statement of reasons or 
bases concerning whether the appellant is entitled to any 
staged ratings higher than 30% for the time between October 
1997 and October 2000."  

The Board recognizes that where a case has been remanded to 
the Board, the order of the Court constitutes the law of the 
case, and the Board is bound to follow the Court's mandate.  
See Winslow v. Brown, 8 Vet. App. 469, 472 (1996).  In order 
to comply with the Court's instruction, and in an effort to 
end the confusion and delay in deciding this case, the Board 
has recharacterized the issue from "entitlement to an 
earlier effective date" for a 100 percent rating for PTSD 
(as advanced by the Veteran's representative), to the correct 
terminology of "entitlement to an increased initial rating" 
for the period in question.  


FINDINGS OF FACT

1.  During the period of October 21, 1997 to October 17, 
2000, the Veteran's PTSD was manifested by a depressed mood, 
sleep impairment, and occupational and social impairment but 
it does not result in circumstantial or stereotyped speech, 
panic attacks, impaired judgment or impaired abstract 
thinking.

2.  The Veteran's PTSD symptoms were consistent over the 
period in question.


CONCLUSION OF LAW

The criteria for an increased rating for PTSD for the period 
of October 21, 1997 to October 17, 2000 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.130, Diagnostic Code (DC) 9411 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying a schedule of 
ratings based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must 
be viewed in relation to its history, and the limitation of 
activity imposed by the disabling condition should be 
emphasized. 38 C.F.R. § 4.1.  Examination reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.

As the present appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating, the entire period is considered for the 
possibility of staged ratings.  In other words, consideration 
will be given to the possibility of separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is evaluated under 38 C.F.R § 4.130, Diagnostic Code 
(DC) 9411, according to the General Rating Formula for Mental 
Disorders.  Under the General Rating Formula, a 30 percent 
evaluation is assigned with evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent evaluation will be assigned with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent evaluation will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, DC 9411.

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in though processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994)). A GAF score of 41 to 50 is reflective of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51 to 60 is 
reflective of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).

The Veteran and his representative have consistently 
maintained that he met the schedular requirements for a 100 
percent rating from the period of his initial service 
connection to the date his rating was increased.  As 
explained below, however, the Board finds that the Veteran's 
symptomatology at that time is consistent with the 30 percent 
rating assigned, and no higher rating is warranted.  

The Veteran was first diagnosed with PTSD in a November 1997 
VA Mental Health evaluation.  The VA doctor noted that the 
Veteran was depressed, suffered from nightmares and insomnia, 
and was irritable.  The doctor described the Veteran as being 
casually dressed and cooperative.  The Veteran made good eye 
contact, though his affect was sad.  The Veteran's speech was 
goal oriented.  Though the Veteran had attempted suicide in 
the past, he did not report having suicidal or homicidal 
ideation at this time.  Based on these findings, the doctor 
diagnosed the Veteran as suffering from PTSD, and he assigned 
a GAF score of 55.  

In February 1998, the Veteran underwent a VA PTSD 
examination.  The Veteran reported difficulty sleeping and 
concentrating, hypervigilence, and depression.  He also 
reported not having many close friends.  On examination, the 
examiner noted that the Veteran was casually dressed and 
adequately groomed.  He was alert and cooperative, though he 
at times seemed preoccupied.  His speech was normal, and his 
thought process was goal oriented.  There was no rapid 
thinking or flight of ideas, no evidence of thought blocking 
or delusions.  There were also no signs of a formal thought 
disorder.  The Veteran denied suffering from panic attacks, 
but did mention occasionally hearing something and seeing the 
image of a rectangular object.  Though the examiner noted 
that the Veteran had difficulty concentrating, his judgment 
was good, and he had no suicidal or homicidal ideation.  He 
was fully oriented, but had some difficulty with his memory.  
Based on his findings, the examiner assigned a GAF score of 
55.  

Following his initial diagnosis, the Veteran began attending 
weekly group therapy sessions for treatment of his PTSD.  The 
Veteran attended these group therapy sessions from January 
1998 to October 2000.  The Veteran himself described these 
sessions as beneficial: in October 1999, he told his 
psychiatrist that his sessions were helpful and supportive, 
and he reiterated this in January 2000, stating that working 
with the group was making him more peaceful.  

A review of the notes chronicling these sessions shows that 
the Veteran was an active participant in most meetings.  He 
complained intermittently of decreased appetite, intrusive 
thoughts, flashbacks, and difficulty sleeping, and in one 
February 2000 session, the Veteran left early, as he was 
having a flashback.  He and the group discussed this incident 
at their next meeting, and the Veteran discussed his reaction 
with his VA psychiatrist.  At no time during these treatments 
was the Veteran noted to be suicidal or homicidal, and there 
is no indication that he was unable to maintain his personal 
hygiene.  

The Veteran also attended counseling sessions with his VA 
psychiatrist.  These were initially bi-weekly, but moved to 
monthly in August 1999.  The Veteran frequently described the 
occupational and social stressors he had.  Throughout 1998, 
the Veteran frequently mentioned his father's illness and 
eventual passing.  In February 1999, the Veteran stated that 
while he was having some struggles with his boss, he had one 
of his greatest months selling cars.  In June 1999, the 
Veteran described experiencing a rough time at work.  In July 
1999, the Veteran stated that he sometimes feels taken 
advantage of at work.  In September 1999, the VA psychiatrist 
described the Veteran as doing well from a psychological 
standpoint.  In October 1999, the Veteran stated that he 
resigned from one job and was seeking other employment, 
though he stated that attending group therapy had been 
beneficial.  The psychiatrist also counseled the Veteran 
after his February 2000 flashback.  

During his treatment, the VA psychiatrist would 
intermittently assign a GAF score.  These scores were ranged 
from a low of 55 to a high of 70.  At their first appointment 
in January 1998, the psychiatrist described the Veteran as 
casually dressed and adequately groomed.  He was alert and 
cooperative, and used good judgment.  The psychiatrist 
assigned a GAF score of 55.  In June 1998, the Veteran stated 
that his group therapy had opened up memories that are 
difficult, and that he was suffering from some panic attacks.  
The psychiatrist was encouraged by the Veteran's progress 
with the group, however, and assigned a GAF score of 55.  In 
July 1998, the Veteran's father was dying, and the Veteran 
described difficulty at work, stating that few people were 
buying cars during the heat of the summer.  He also 
complained of suffering from nightmares.  Still, he was 
assigned a GAF score of 55.  In September 1998, the 
psychiatrist described the Veteran as doing okay, stating 
that the Veteran was finding his group therapy helpful.  The 
psychiatrist assigned the Veteran a GAF score of 70.  In 
December 1998, shortly before the Veteran underwent a 
colectomy and had his gall bladder removed, he was assigned a 
GAF of 60, with the VA psychiatrist noting that concern for 
his upcoming surgery had contributed to his current state.  

Though he often moved from one job to another, the Veteran 
was more or less continually employed until October 17, 2000.  
The Veteran himself, in speaking of his frequent job changes, 
did not state that they were due to his having difficulty on 
the job, but rather to better opportunities that presented 
themselves at each new job.  In a January 1998 appointment, a 
VA psychiatrist stated that the Veteran may have been too 
impulsive or showed poor judgment in leaving or accepting a 
job.  During the period at question here, the Veteran sold 
cars at various dealerships.  He considered working at a 
casino, but stayed with his current employment, as he could 
still attend his counseling sessions.  In addition, his boss 
offered an increased commission rate to persuade him to stay.  

The findings of the February 1998 examination and the records 
of the Veteran's treatment before and after this examination 
show that the 30 percent rating assigned is warranted.  The 
Veteran's depressed mood, chronic sleep impairment, and 
occupational and social impairment are all consistent with a 
30 percent rating.  A 50 percent rating would be warranted if 
the Veteran had, among other symptoms: circumstantial or 
stereotyped speech, impairment of short and long-term memory, 
impaired judgment, and panic attacks occurring more than once 
a week.  Other than slight impairment of memory, the Veteran 
exhibits none of these symptoms.  These findings reflect 
moderate symptoms, and they are consistent with the range of 
GAF assigned over the course of the Veteran's appeal.  

Importantly, the evidence in the Veteran's claims file 
reflects that, until October 2000, his symptomatology was 
consistent.  If his condition had fluctuated, staged ratings 
may have been appropriate.  But as the Veteran's disability 
was fairly uniform over the period in question, staged 
ratings are not appropriate for his claim.  

In the Veteran's January 2002 Notice of Disagreement, his 
representative stated that an April 2001 letter from the 
Veteran's doctor at the Topeka VA supported her contention 
that the Veteran was entitled to a 100 percent rating.  A 
review of this letter shows, however, that while the doctor 
confirmed that the Veteran was diagnosed with PTSD, he did 
not state that the Veteran was totally impaired.  Indeed, the 
symptomatology described by the doctor is consistent with the 
30 percent rating assigned.  

The doctor stated that he initially met the Veteran in 
January 1998, but worked with him until he moved to Arkansas 
in 2000.  A review of the Veteran's records of VA treatment 
shows that he met with the doctor on a monthly basis from 
January 1998 to 2000.  The doctor described the Veteran as 
suffering from a traumatizing event while in Vietnam, and he 
stated that the Veteran has suffered a great deal of 
difficulty as a result, including chronic unhappiness, the 
dissolution of his marriages, and holding numerous jobs.  The 
doctor stated that the Veteran has diminished interest in 
participating in activities with others, and as a result, he 
is detached and estranged.  The Veteran was also described as 
having difficulty sleeping and concentrating.  The doctor's 
description of the Veteran and his symptoms is entirely 
consistent with the evidence from the applicable period, and 
it warrants the 30 percent rating assigned.  

Also, the Veteran's disability does not warrant an 
extraschedular rating.  An extraschedular rating may be 
applied in exceptional cases involving marked interference 
with employment or frequent hospitalizations.  38 C.F.R. 
§ 3.321 (2008).  As outlined by the Court of Appeals for 
Veterans Claims (Court), the Board uses a three-step inquiry 
to determine whether an extraschedular rating is appropriate; 
"initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to 
evaluate the Veteran's disability.  The Diagnostic Code 
includes the specific manifestations of the Veteran's PTSD, 
namely his depressed mood and sleep impairment.  The 
Veteran's pattern of disability is thus contemplated in the 
applicable rating criteria for PTSD.  

Though the Veteran reportedly frequently moved from one job 
to the next, since he successfully achieved subsequent 
employment and indeed apparently got a raise to persuade him 
to say on one occasion, this has not been described as 
interference with employment.  Further, the Veteran did not 
have long periods of unemployment, and though he discussed 
workplace stresses, few are without them.  Also, moderate 
occupational impairment is contemplated by the 30 percent 
rating.  Absent additional evidence or medical commentary, 
the Board cannot consider the Veteran's frequent job switches 
to be evidence of marked interference with employment.  The 
record is also silent as to any PTSD related hospitalizations 
during the period in question.  Accordingly, an 
extraschedular evaluation is not appropriate in this case.  

As the Veteran's PTSD during the period of October 1997 to 
October 2000 was not productive of such symptoms as 
circumstantial or stereotyped speech, panic attacks, impaired 
judgment or impaired abstract thinking, the Board concludes 
that the 30 percent rating assigned is appropriate.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, DC 
9411.  As his symptoms were consistent, the Board further 
concludes that Staged ratings are not applicable.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

With regard to the duty to notify, the Veteran's claim arises 
from his disagreement with the initial evaluation following 
the grant of service connection.  Once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, it appears that all obtainable evidence identified by 
the Veteran and relevant to his claim has been obtained and 
associated with the claims file.  The Veteran was afforded a 
VA PTSD compensation and pension examination.  The Board 
notes that the evidence already of record is adequate to 
allow resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, the Board finds that all necessary development 
has been accomplished, and appellate review does not 
therefore result in prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


ORDER

An initial rating higher than 30 percent for PTSD for the 
period of October 21, 1997 to October 17, 2000 is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


